MEMORANDUM OPINION

No. 04-08-00319-CV

Amy KIM and Coochie L.L.C.,
Appellants

v.

MARBACH PARTNERS, L.P.,
Appellee

From the 407th Judicial District Court, Bexar County, Texas
Trial Court No. 2006-CI-18726
Honorable Andy Mireles, Judge Presiding

PER CURIAM

Sitting:	Catherine Stone, Chief Justice
		Steven C. Hilbig, Justice
		Marialyn Barnard, Justice

Delivered and Filed:	March 25, 2009

MOTION TO DISMISS GRANTED; DISMISSED
	On February 9, 2009, we ordered appellants Amy Kim and Coochie L.L.C., to file a response,
not later than February 19, 2009, to appellee's motions to dismiss.  We advised appellants that failure
to timely file an appropriate response could result in the appeal being dismissed for want of
prosecution.  No response to our order has been filed.  Accordingly, we dismiss this appeal. See Tex.
R. App. P. 42.3.  Appellee's motion for damages for a frivolous appeal is denied.  All costs are taxed
against appellants. 
						PER CURIAM